DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is noted that the examiner for this application has changed.  Please direct future correspondences to Katherine Salmon. 
This action is in response to papers filed 2/10/2021.
Claims 4, 12, 29, 31, 35-38 are pending.  Claims 1-3, 5-11, 13-28, 30, 32-34 have been cancelled. 
The following rejections are newly applied or modified (35 USC 101) as necessitated by amendment.  
This action is FINAL. 

Withdrawn Rejections
The 35 USC 112(b) rejection made in the previous office action are withdrawn based upon cancellation of the claims.  
The nonstatutory double patenting rejection made in the previous office action are withdrawn based upon amendments to the claims.  

Improper Markush Grouping Rejection
8. Claims 4, 12, 29, 31, 35-38 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two 
	The Markush groupings of the combinations of probes disclose in Table 39 and 52 are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).

A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).
Herein, the recited alternative species do not share a single structural similarity, as each biomarker probe has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the genes comprise nucleotides. The fact that the genes comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of the   genes being correlated with cancer in subjects. Accordingly, while the different genes are asserted to have the property of being correlated with responsiveness of immunotherapy, they do not share a substantial structural similarity essential to this activity.
Further, the recited genes do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that genes behave 
 
Newly Applied Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 12, 29, 31, 35-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 12, 29, 31, 35-38 are indefinite over the recitation of Table 39 and 52 in claims 35, 37-38.  As stated in MPEP 2173.05(s), claims should be complete to themselves and the reference to Tables 39 and 52 renders the claims incomplete. Claims which recite figures or tables are only permitted in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into a claim.  Furthermore, there is no Table 39 in the specification, rather, tables 39a-39g.  It is not clear if the claims are intending to encompass the information in one of these tables or all of these tables by the 
Claims 4, 12, 29, 31, 35-38 are indefinite over the phrase “detecting the presence or absence of at least 5 epigenetic chromosome interactions represented by at least 5 probes”.  The specification does not provide in the tables chromosome interactions.  It is not clear if the claims are intending to require detection of the probes or if the claims are requiring detection of the chromosome interactions.  If it is the chromosome interaction, it is not clear what that presence or absence will encompass.  Claim 29 appears to attempt to define chromosome interactions, however, it is not clear how these steps are “represented by a probe”.  Furthermore, claim 36 appears to suggest a probe is not required in the typing of the chromosome interaction.  Therefore the metes and bounds of the claims is unclear as it is not clear which steps are required to “type”. 
	Claim 37 is indefinite over “said probe has at least 70% identity to any of the probes”.  The claim lacks antecedent basis as there is no “probe” in the preceding claims, but rather “at least 5 probes” in claim 35.  Furthermore, the claims require “at least 5 probes disclosed” and as such it is not clear how the probe can have less than 100% identity to the probes in the table as claimed in claim 37.  
	Claim 38 is unclear as it is not clear if the claim is attempting to require instead of at least 5 probes, that its “the probe in table 52” or if the claim is attempting to assert that this is in addition to the “at least 5 probes disclosed in table 39”.  Furthermore there are more than one probe in table 52 and as such it is not clear which is “the probe”.  
	Claim 4 is indefinite as it is drawn to the method of claim 35 wherein the method determines responsiveness, however, claim 35 is drawn to “typing”.  As such it is not clear the 
	Claim 12 is indefinite over “said individual has been identified as being in need of said therapeutic agent by the method of claim 35”.  This is not clear as claim 35 is drawn to “typing”.  It is not clear which individuals from the method would be identified as needing a therapeutic agent.  There is no requirement for a particular presence or absence and as such it is not clear which individuals would be in need of the therapeutic agent based upon the steps of claim 35.  


Modified REJECTION OF CLAIMS UNDER 35 U.S.C. § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4, 29, 31, 35-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a Judicial Exception under 35 U.S.C. § 101 regarding non-statutory subject matter. See 35 U.S.C. § 101 (Mayo Collaborative Services v. Prometheus Laboratories, Inc. (101 USPQ 2d 1961).  See also MPEP 2106.01.  See also MPEP 2106.01; Association for Molecular Pathology v. Myriad Genetics, Inc. (106 USPQ2d 1972 (Decided June 13, 2013); and 2019 PEG (2019 Revised Patent Subject Matter Eligibility Guidelines) posted on the USPTO website.  The analysis of the instant claims (see the flowchart “Subject Matter Eligibility Test for Products and Processes” in MPEP 2106 II) is as follows.  

Step 1, the instant claims are to a process = YES. 
Step 2A, Prong One: Do the instant claims recite an abstract idea, law of nature, or natural phenomenon? = YES.  The determination of which groups or subgroups individuals belong to according to naturally occurring genetic characteristics is an abstract idea based on laws of nature.  Based upon an analysis with respect to the claims as a whole, the instant claims are determined to be directed to a law of nature/natural Mayo Collaborative Services v. Prometheus Laboratories, Inc. (101 USPQ 2d 1961, Decided March 20, 2012). Thus claims 4, 24, 29, and 31-34 are deemed unpatentable subject matter under 35 U.S.C. § 101.
Step 2A, Prong Two: “Do the instant claims recite elements that integrate the Judicial Exception into a practical application? = NO.  
Step 2B, the instant claims recite additional elements that amount to significantly more than the Judicial Exception = NO.  The general recitation of “administering to the patient an ALL treatment appropriate for a patient with an increased risk of ALL relapse” (e.g., claims 7 and 8) cannot be considered to go beyond what is well-understood, routine, and conventional.
Thus, the instant claims are not drawn to patent eligible subject matter under 35 U.S.C. § 101.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a Judicial Exception under 35 U.S.C. § 101 regarding non-statutory subject matter. The determination of which groups or subgroups individuals belong to according to naturally occurring genetic characteristics is an abstract idea based on laws of nature.  Based upon an analysis with respect to the claims as a whole, the instant claims are determined to be directed to a law of nature/natural principle.  The discussion in the rejection under 35 U.S.C. § 101 above is incorporated here. The treatment methods are general in nature and are thus not considered to be significantly more than the Judicial Exception. The analysis of the instant claims (see the flowchart “Subject Matter Eligibility Test for Products and Processes” in MPEP 2106 II) is as follows.  

Step 1, the instant claim is to a process = YES.  The administration of treatment is considered to be a process.
Step 2A, Prong One: Does the instant claim recite an abstract idea, law of nature, or natural phenomenon? = YES. The determination of which groups or subgroups individuals belong to according to naturally occurring genetic characteristics is an abstract idea based on laws of nature.  Based upon an analysis with respect to the claim as a whole, the instant claim is Mayo Collaborative Services v. Prometheus Laboratories, Inc. (101 USPQ 2d 1961, Decided March 20, 2012). 
Step 2A, Prong Two: “Do the instant claims recite elements that integrate the Judicial Exception into a practical application? = NO.  
Step 2B, the instant claim recites additional elements that amount to significantly more than the Judicial Exception = NO.  The general recitation of “administering a therapeutic agent for the condition in an individual wherein said individual has been identified as being in need or said therapeutic agent” (claim 12) is so general in nature that it cannot be considered to go beyond what is well-understood, routine, and conventional.
Thus, the instant claim is not drawn to patent eligible subject matter under 35 U.S.C. § 101.
Response to Arguments
	The reply traverses the rejection.  A summary of the arguetmsn is set forth below with response to arguetmsn following.  
	The reply asserts that the claims that are newly applied are drawn to typing a specific panel of 5 chromosomal integration and Table 39 probes the log FC value showing the frequency in the population (p. 6).  The reply asserts that the properties of the markers interact when used together causing an improved performance that is not found in nature (p. 6).  The reply asserts that the probes are not reflected in nature because they define their performance in a test and a specific population (p. 7).
	These arguetmsn have been reviewed but have not been found persuasive. 
	The claims still encompass a judicial exception of the correlation of the detection to responsiveness to immunotherapy.  Furthermore, it is noted that the typing is of an individual not a specific population.  The claims assert that based upon the calculation of the probes together, that these are not found in nature.  However, the probes are representative of genes found in nature, the data and calculations are merely describing what is in nature.  These are not considered specific because as noted in the 35 USC 112(b) it is not even clear which structures are represented by the “at least 5 probes”.  It 

Newly Applied Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 35-38 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Chaussabel et al. (US Patent Application Publication 2007/0238094 October 11, 2007).
The claims have been newly applied and as such this rejection is necessitated by amendment.  As noted in the 35 USC 112(b) the claims are unclear with regard to the detection of the presence or absence and the probes required by the claim.  As such the claims are being interpreted based upon the breath of the claims which would be detection of the presence or absence of probes of any of the genes listed in table 39 (as it is not clear which probe structures are required). 
With regard to claims 35-38, Chaussabel et al. teaches a method of detection of the presence or absence of probes for HLA-A, B, C, G, E and STAT5B by PCR analysis (para 38, 40, and 43).  This rejection could potentially be overcome by clarifying the probe structure that is claimed. 

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /KATHERINE D SALMON/ Primary Examiner, Art Unit 1634